In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-13-00357-CR
                                  ________________________

                          WILLIAM CHARLES WEBB, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 54th District Court
                                    McLennan County, Texas
               Trial Court No. 2012-678-C2; Honorable Phillip H. Zeigler, Presiding


                                           April 17, 2015

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pursuant to a plea bargain, Appellant pled guilty to the first degree felony offense

of injury to a child.1 Appellant also pled true to an enhancement paragraph, thereby

raising the minimum period of confinement to 15 years.2 As per the plea agreement, he

was sentenced to twenty years confinement by the trial court. In presenting this appeal,

      1
          See TEX. PENAL CODE ANN. § 22.04(a)(1), (e) (West Supp. 2014).
      2
          See TEX. PENAL CODE ANN. § 12.42(c)(1) (West Supp. 2014).
Appellant’s counsel has filed an Anders3 brief in support of her motion to withdraw. We

grant counsel’s motion and affirm.


        In support of the motion to withdraw, counsel certifies she has conducted a

conscientious examination of the record, and in her opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion.                   See High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has demonstrated she has complied

with the requirements of Anders and In re Schulman by (1) providing a copy of the brief

to Appellant, (2) notifying him of his right to review the record and file a pro se response

if he desired to do so, and (3) informing him of his right to file a pro se petition for

discretionary review. In re Schulman, 252 S.W.3d at 408.4 By letter, this Court granted

Appellant an opportunity to exercise his right to file a response to counsel’s brief and

Appellant did file a response. We have reviewed that response. The State did not favor

us with a brief.




        3
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        4
           Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of this Court’s decision is ministerial in nature,
does not involve legal advice, and exists after the court of appeals has granted counsel’s motion to
withdraw. Id. at 411 n.33.


                                                      2
                                       ANALYSIS


      When we have an Anders brief filed by counsel and a pro se response filed by an

appellant, we have two choices. We may determine that the appeal is wholly frivolous

and issue an opinion explaining that we have reviewed the record and find no reversible

error; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005) (citing Anders,
386 U.S. at 744), or we may determine that arguable grounds for appeal exist and

remand the cause to the trial court so that new counsel may be appointed to brief any

potential non-frivolous issues. Id. (citing Stafford v. State, 813 S.W.2d 503, 510 (Tex.

Crim. App. 1991)).


      Here, we have independently examined the entire record to determine whether

there are any non-frivolous issues that were preserved in the trial court which might

support the appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d
300 (1988); In re Schulman, 252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). We have found no such issues. See Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969). After reviewing the record, counsel’s brief,

and Appellant’s pro se response, we agree with counsel that there is no plausible basis

for reversal of Appellant’s conviction. See Bledsoe, 178 S.W.3d at 826-27.


      Accordingly, the trial court’s judgment is affirmed and counsel's motion to

withdraw is granted.


                                                      Patrick A. Pirtle
                                                           Justice

Do not publish.

                                           3